Citation Nr: 0739538	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  95-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a nonspecific 
inflammation of the legs, shoulders, stomach, and eyes, to 
include as secondary to herbicide exposure.  

3.  Entitlement to a compensable rating for right shoulder 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for numbness of the third, fourth, and fifth fingers of the 
right hand.


REPRESENTATION

Appellant represented by:	Thomas Reed, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1972 with service in the Republic of Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from June 1994 and July 2006 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Wilmington Delaware, and Philadelphia, Pennsylvania, which, 
in pertinent part, denied entitlement to service connection 
for chloracne, nonspecific inflammation of the legs, 
shoulders, stomach, and eyes, and denied entitlement to a 
compensable rating for a right shoulder disability.  Service 
connection for numbness of the third, fourth, and fifth 
fingers of the right hand was granted in the July 2006 rating 
decision, and a 10 percent disability rating was assigned, 
effective July 8, 2003.  

This case was initially before the Board in November 1997, at 
which time it was remanded for additional development.  In an 
August 1998 decision, the Board denied entitlement to service 
connection for chloracne and nonspecific inflammation of the 
legs, shoulders, stomach, and eyes.  The veteran appealed 
this denial to the Court of Appeals for Veterans Claims 
(CAVC).  In October 2000, Court vacated the August 1998 Board 
decision and remanded the case to the Board.  In September 
2001 and September 2005, the Board again remanded these 
matters to the RO for further development, including the 
issuance of a VCAA letter, and the performance of VA 
examinations.  The case has now been returned to the Board 
for further appellate review.  The issues of entitlement to 
increased ratings for right shoulder disability and numbness 
of the third, fourth, and fifth fingers of the right hand are 
now also before the Board.  

The veteran has provided testimony at several hearings in 
connection with his claims.  Initially, he appeared at a 
December 1994 hearing before a Decision Review Officer (DRO) 
at the Wilmington RO.  Thereafter, in April 1998, he provided 
testimony at a hearing before the Board in Washington, D.C.  
The veteran was also afforded a Board hearing at the RO 
(Travel Board) in December 2003.  The Veterans Law Judge who 
conducted the December 2003 hearing has retired from the 
Board.  In September 2007 the veteran was afforded a 
videoconference hearing before the undersigned.  Transcripts 
of all hearings are of record.  

Subsequent to the issuance of the most recent supplemental 
statement of the case (SSOC) in February 2007, the veteran 
submitted additional medical evidence in connection with his 
claims for entitlement to service connection.  This evidence, 
consisting of copies of VA examination reports, was submitted 
without a waiver of review by the agency of original 
jurisdiction.  The Board finds that the submitted evidence is 
duplicative of medical evidence already of record and is 
therefore not pertinent.  Accordingly, the Board will proceed 
with deciding the case.  38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran does not have chloracne.

2.  The medical evidence supports a finding that the 
veteran's nonspecific inflammation of the legs, shoulders, 
stomach, and eyes was incurred during active duty service.

3.  The veteran's right shoulder disability is manifested by 
pain and limitation of motion; movement of the arm is well 
beyond the shoulder level, and there is no malunion of the 
clavicle, scapula, or humerus.  

4.  Numbness of the third, fourth, and fifth fingers of the 
right hand is manifested by mild incomplete paralysis of the 
ulnar nerve.


CONCLUSIONS OF LAW

1.  Chloracne was neither incurred in nor aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Service connection for nonspecific inflammation of the 
legs, shoulders, stomach, and eyes is warranted.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  The schedular criteria for compensable rating for a 
disability of the right shoulder have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Code 5201-5203 (2007).

4.  The schedular criteria for an initial rating in excess of 
10 percent for numbness of the third, fourth, and fifth 
fingers of the right hand have not been met.  38 U.S.C.A. §§ 
1155; 38 C.F.R. § 4.124a, Diagnostic Codes 8616 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board has found the evidence currently of record is 
sufficient to establish the veteran's entitlement to service 
connection for nonspecific inflammation of the legs, 
shoulders, stomach, and eyes.  Therefore, no further 
development of the record is required with respect to that 
matter decided herein.

The Board also notes that the veteran's appeal for a higher 
rating for numbness of the third, fourth, and fifth fingers 
of his right hand arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the veteran's other claims, in letters issued 
in December 2005 and January 2006, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection and increased ratings.  The 
letters also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element, the December 2005 and 
January 2006 VCAA letters contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

While the veteran has not received specific information 
regarding the effective date or disability rating elements of 
his claims with regard to the denied claims, no disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran has been provided proper VA examinations in 
response to his claims.
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2007).  In addition, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he incurred chloracne and an 
unspecified inflammation of the legs, shoulders, stomach, and 
eyes during Vietnam due to exposure to herbicides.  Service 
treatment records show that the veteran was treated several 
times for skin complaints; in March 1971 an abscess on the 
veteran's left inner thigh was excised and drained, and in 
May 1971 he was noted to have a boil on his chest.  In March 
1972, he was treated for an infected ingrown hair on his 
chin.  The veteran was also treated for several urological 
complaints such as burning during urination in February and 
April 1971.  No diagnoses with respect to a chronic skin 
condition or inflammatory disorder were rendered during 
service and the enlistment examination report for discharge 
in June 1972 shows that the veteran was found to be normal 
upon clinical examination aside from degenerative disease of 
the right shoulder.  

The post-service treatment records shows that the veteran was 
seen in April 1973 for a hair follicle infection and was 
diagnosed with a furuncle of the right nostril.  Records from 
his private physician show that he was seen in March 1981 
complaining of eye problems since Vietnam and a rash over his 
back and chest.  In April 1981 his doctor noted that the 
veteran presented with a history of recurrent urinary tract 
infections since service, uveitis, and a macular raised rash 
for the past two to three weeks.  The veteran denied having 
any prior manifestations of a rash.  The physician found that 
the veteran's symptoms suggested Reiter's syndrome or 
Behcet's syndrome.  In June 1981, the veteran's skin rash was 
attributed to his Prednisone.

The veteran also underwent outpatient treatment at the VA 
Medical Center (VAMC) where he was tentatively diagnosed with 
Behcet's syndrome during his January 1984 Agent Orange 
registry examination.  At that time, he reported a history of 
uveitis and frequent pustules and boils.  The examiner noted 
that there were no current signs of chloracne.  

In March 1984 the veteran was provided a VA examination.  He 
reported chronic uveitis and chronic boils on his face, legs, 
chest, back, and mouth dating from 1970.  Upon physical 
examination, the veteran had no lesions on his skin or mucous 
membranes, although smaller linear scars were noted on both 
legs, the back, and chest.  The examiner found that the skin 
examination was within normal limits, and that the veteran's 
history was compatible with recurrent furunculosis, a history 
of uveitis, and recurrent lesions in the mouth.

The veteran continued to carry a possible diagnosis of 
Behcet's syndrome at the VAMC.  In May 1995 one of his 
lesions was biopsied and was found to be consistent with 
verruca vulgaris.  Another skin biopsy in September 1996, 
showed an angiocentric chronic inflammation with dermal edema 
consistent with a fixed drug eruption.  

The record contains a November 1996 statement from a VAMC 
dermatological resident, S.L., finding that the veteran's 
medical records and history of skin, eye, and bowel problems 
and dioxin exposure in Vietnam were consistent with 
chloracne.  The basis for this opinion was the veteran's 
history of recurrent furuncles on the legs and chest since 
1970.  However, in a January 1998 statement, S.L. wrote that 
his previous diagnosis of chloracne was incorrect as it was 
based on the veteran's recitation of history and not on 
documentation contained in the medical records.  S.L. also 
noted that the veteran's symptoms could have a variety of 
etiologies.  

The veteran's second VA examination was conducted in February 
1997.  He stated that he first noted an acneform eruption 
during Vietnam that appeared as a rash on his face, chest, 
and legs and then become generalized.  He stated that he 
continued to develop painful boils and postular-like lesions 
on an intermittent basis that were treated with multiple 
systemic antibiotic regimes.  He also reported experiencing 
flare-ups of oral ulcers.  

Examination of the skin showed a clear face without any oral 
ulceration.  There were no penile or scrotal lesions, 
although there was hyperpigmentation of the bilateral 
inguinal folds.  The rest of his legs were clear of any rash.  
The examiner found that the veteran's history was suggestive 
of recurrent furunculosis.  The constellation of findings 
including bloody diarrhea, uveitis, and right shoulder pain 
were found to be suggestive of inflammatory bowel disease 
causing his skin condition and Reitnor's disease.  

In April 1997 the veteran was examined by his private 
physician who noted that he first saw the veteran in June 
1981 when he was treated for bilateral uveitis and posterior 
synchiae.  He was started on steroids and subsequently 
developed a skin rash.  The veteran's skin condition was now 
chronic and he stated that his symptoms dated back to 
Vietnam.  He carried a tentative diagnosis of Behcet's 
syndrome, but could also have many other conditions including 
tuberculosis, Whipple's disease, or sarcodosis.  While the 
doctor chose not to render an opinion with respect to the 
veteran's dioxin exposure, he did find that the veteran's 
medical records indicated that his symptoms originated during 
active duty service.  

More recent treatment records from the VAMC show that the 
veteran was found to have ulcers in his colon in September 
2001.  In May 2002 he was noted to have pimple-like bumps 
that were diagnosed as folliculitis.  Several years later, in 
June 2006, while undergoing an eye examination, the veteran's 
physician noted that the veteran reported experiencing four 
to five debilitating episodes of total body inflammation that 
eventually spread to his eyes.  The physician noted that the 
etiology of these attacks had not been determined and that 
neither dioxin exposure nor Behcet's syndrome had been 
confirmed by laboratory findings.  

The veteran was provided further VA examinations in May 2002 
and July 2002.  The May 2002 examination found only mild 
folliculitis and no skin findings relevant to herbicide 
exposure.  No chloracne was observed.  The July 2002 examiner 
found no evidence of an acneform reaction upon physical 
examination, but did note some previous scars where follicles 
had been incised and drained.  

After reporting extensive review of the claims folders, the 
examiner noted that that the veteran had a long history of a 
diagnosis of recurrent folliculosis and/or folliculitis.  To 
the examiner's knowledge, there was no evidence of a link 
between recurrent folliculosis and chloracne and Agent 
Orange.  In addition, the examiner noted that chloracne is a 
condition that would be continually present and that the 
veteran had no symptoms of chloracne.  The waxing and waning 
of the veteran's skin condition was consistent with chronic 
folliculosis.  The examiner reiterated that the veteran had 
no findings with respect to his skin noted upon physical 
examination.  

In September 2002 the veteran was examined by two private 
physicians, one of whom, M.G., was a professor of 
Environmental and Community Medicine and had performed 
research on human exposure to heavy metals and dioxin.  At 
his December 2003 hearing, the veteran testified that he 
provided M.G. and his associate with copies of his clinical 
and treatment records, but did not provide them copies of the 
other medical opinions contained in his claims folders.  M.G. 
stated that a review of the medical record showed that the 
veteran had a history of a recurring rash sometimes described 
as an acneform rash occurring on the face, behind the ears, 
on the trunk, and on the distal lower extremities.  

On examination, the veteran was noted to have a few healed 
lesions and a cystic lesion behind his right ear.  M.G. 
concluded that the veteran's probable exposure and 
reoccurrence of an acneform rash with large cystic lesions 
was consistent with a diagnosis of chloracne secondary to 
exposure to dioxin in Vietnam.  

In October 2004, the Chief of Dermatology at the Memphis 
VAMC, R.R., reviewed the veteran's claims folders and 
submitted a medical opinion report.  He found that the record 
only supported a finding of folliculitis and the presence of 
furuncles and that there was no evidence to support a 
diagnosis of chloracne.  He also determined that it was not 
at least as likely as not that the veteran's furuncles were 
related to the veteran's exposure to herbicides during 
service based on the lack of current cutaeous sequelae.  

With respect to whether the veteran's condition had its onset 
during service, R.R. concluded that if the veteran had 
Behcet's disease related to his episodes of urethritis 
episodes, then his condition would be service-connected.  He 
found that as the veteran met four of five criteria for 
Behcet's disease and that this disorder best fit the 
veteran's chronic problems. Finally, R.R. noted that the 
diagnosis of "folliculosis" in the July 2002 VA examiner's 
report was a typo as there was no such dermatologic disorder.  
Instead, what was probably meant was a diagnosis of 
furunculosis that had been previously documented in the 
record.  

In September 2005, the veteran was diagnosed with colitis by 
his private doctor and reported that he had had a history of 
inflammatory bowel disease for the past 30 years beginning 
with exposure to dioxin in Vietnam.  The veteran also stated 
that he believed that his gastrointestinal, dermatologic, and 
ocular manifestations were all a result of dioxin exposure.  

In April 2006, the veteran was provided a VA neurological 
examination to determine whether he had any neurological 
manifestations of Behcet's disease. After examining the 
veteran and reviewing the record, the examiner concluded that 
the veteran did not have any neurological manifestations of 
Behcet's disease, and recommended that the veteran be 
provided an examination to evaluate the possibility of any 
ophthalmologic manifestations of Behcet's disease.  

To determine the etiology of the veteran's past history of 
eye complaints, he underwent a VA eye examination in May 
2006.  Following physical examination and review of the 
record, the examiner determined that it was at least as 
likely as not that the veteran's recurrent uveitis was due to 
Behcet's syndrome.  Follow-up testing showed normal visual 
fields in both the right and left eyes.  In a June 2006 
addendum, the examiner noted that the veteran had retinal 
pigment epithelium changes and macular atrophy consistent 
with early age-related macular degeneration.  He also found 
that there could be other possibilities related to the 
veteran's past episodes of inflammation.  

The veteran's most recent VA examination was conducted in 
December 2006.  The examiner found that HLA-B51 testing was 
not necessary, and concluded that the veteran did not meet 
the diagnostic criteria for Behcet's syndrome as there was no 
evidence of apthous or herpetiform ulceration.  He also did 
not exhibit any neurological symptoms associated with 
Behcet's syndrome.  Finally, the examiner noted that there 
were no skin lesions present that could be diagnosed as 
chloracne.  

Chloracne

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  There is conflicting evidence as to whether the 
veteran has chloracne.

Supportive of the veteran's claim are the November 1996 
statement from the VA dermatological resident, S.L., and the 
September 2002 examination report of M.G, a Professor of 
Environmental and Community Medicine who has researched the 
effects of dioxin exposure on humans.  In addition, the 
veteran has repeatedly stated and testified that he had 
chloracne related to exposure to Agent Orange.  

With respect to S.L.'s statement that the veteran's history 
of skin, eye, and bowel problems were consistent with a 
diagnosis of chloracne, the Board notes that in a subsequent 
statement dated January 1997, S.L. wrote that his November 
1996 diagnosis was incorrect and that it was based on the 
veteran's reported history and not the evidence documented in 
the medical records.  The Board therefore finds that S.L.'s 
November 1996 statement is of little probative value.  

Furthermore, while the veteran is competent to report his 
symptoms, he is not competent to render a diagnosis such as 
chloracne.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the only probative medical evidence supportive of the 
veteran's claim is M.G.'s examination report finding that the 
veteran's symptoms were consistent with a diagnosis of 
chloracne secondary to dioxin exposure.

Weighing against the veteran's claim that he incurred 
chloracne as a result of herbicide exposure in Vietnam are 
the results of the veteran's January 1984 Agent Orange 
registry examination at the VAMC and the findings of the five 
VA examiners who have examined the veteran from March 1984 to 
December 2006.  Despite being provided five VA examinations 
of his skin, the veteran has never been found to have 
symptoms consistent with chloracne.  

In this regard, the Board pays particular attention to the 
expert opinion of the October 2004 VA examiner who, after 
physically examining the veteran and reviewing the entire 
record, found that there was no evidence to support a 
diagnosis of chloracne.  Similarly, the July 2002 VA examiner 
stated that chloracne is a condition that is continually 
present and that the waxing and waning of the veteran's skin 
condition was instead consistent with chronic fulliculosis.  

The Board finds that the weight of the evidence, including 
the lack of evidence of chloracne during service or until 
many years thereafter, the lack of physical findings 
consistent with chloracne at all the veteran's VA 
examinations, and the expert opinion of the October 2004 VA 
examiner, outweighs the September 2002 opinion of M.G and his 
associate.  

The Board does note that M.G has expertise with respect to 
the effects of dioxin exposure; however, the preponderance of 
the evidence does not establish that the veteran has 
chloracne.  There is no reasonable doubt to be resolved in 
the veteran's favor and the claim must be denied.  

Inflammation of the Legs, Shoulders, Stomach, and Eyes

The veteran contends that as a result of exposure to 
herbicides in Vietnam, he incurred a disability manifested by 
inflammation of the legs, shoulders, stomach, and eyes.  The 
Board notes that there are three ways for the veteran to 
establish service connection in this case; first, by 
establishing that he is entitled to presumptive service 
connection for his disability as a result of exposure to 
herbicides under 38 C.F.R. § 3.307 and 3.309 (2007); second, 
by establishing that his disability is directly due to 
herbicide exposure during service; and third, by showing that 
his current disability resulted from an injury or disease 
otherwise incurred in or aggravated by active military 
service.  

With respect to the first and second methods of establishing 
service connection, the Board notes that the Court has held 
that a veteran is not precluded from establishing service 
connection with proof of actual direct causation, even if 
there is no entitlement to the presumption of service 
incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran is not entitled to presumptive service connection 
for his claimed disability under 38 C.F.R. § 3.307 and 3.309 
(2007).  Service connection may be allowed on a presumptive 
basis for certain conditions.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

In the veteran's case, presumptive service connection is not 
warranted as the record does not support a diagnosis of any 
of the conditions listed in 38 C.F.R. § 3.309(e).  While the 
veteran was treated for a furuncle on his right nostril 
within a year from his discharge from active duty service, as 
noted above, the record does not support a diagnosis of 
chloracne or any other acneform disease consistent with 
chloracne.  As the veteran does not have any of the diseases 
subject to presumptive service connection in 38 C.F.R. 
§ 3.309(e), presumptive service connection is not warranted.

The medical evidence of record establishes that the veteran's 
disability was not a direct result of his exposure to 
herbicides during Vietnam.  The Board notes that during the 
veteran's January 1984 Agent Orange registry examination he 
was diagnosed with Behcet's syndrome and a postular rash by 
history, but the examiner did not link either of these 
conditions to the veteran's history of herbicide exposure.  
In addition, the July 2002 VA examiner stated that, to his 
knowledge, there was no evidence of a link between the 
veteran's diagnosed recurrent folliculosis and Agent Orange.  

The Board also notes the expert medical opinion of the 
October 2004 VA examiner who found, after examining the 
veteran and reviewing the medical evidence of record, that it 
was not at least as likely as not that the veteran's 
furuncles were consistent with the veteran's exposure to 
herbicides during service. 

 While the record also contains the November 1996 and 
September 2002 medical opinions of S.L. and M.G. finding that 
the veteran had chloracne related to herbicide exposure, as 
noted above, the preponderance of the evidence is against a 
finding of chloracne.  Therefore, the probative medical 
evidence of record establishes that the veteran's disability 
is not related to his exposure to herbicides during active 
duty service. 

Finally, the Board must consider whether the veteran's 
current disability resulted from an injury or disease 
otherwise incurred in or aggravated by active military 
service.  In this regard, the Board notes that there is 
conflicting medical evidence of record as to the precise 
nature of the veteran's disability.  

The veteran was first diagnosed with probable Behcet's 
syndrome in April 1981, and carried this diagnosis throughout 
his treatment at the VAMC.  In addition, the October 2004 VA 
examiner and May 2006 VA eye examiner concluded that the 
veteran had Behcet's disease.  The October 2004 VA examiner 
also found that the veteran's Behcet's syndrome had its onset 
during active duty service.  However, the record also 
contains the April 2006 and December 2006 reports of the 
veteran's VA neurological examinations.  Those examiners 
determined that the veteran did not have any neurological 
manifestations of Behcet's syndrome and the December 2006 
examiner further stated that the veteran did not meet the 
diagnostic criteria for Behcet's syndrome as there was no 
evidence of apthous or herpetiform ulceration.  The Board 
also notes that the veteran has had a consistent a diagnosis 
of furunculosis dating back to his March 1984 VA examination.

Despite the lack of a definite diagnosis for his condition, 
evidence, including service treatment records, is clear that 
the veteran has experienced eye disorders, skin disorders, 
and gastrointestinal and urological problems dating back to 
service, regardless of the precise diagnosis.  Moreover, 
following an April 1997 examination, the veteran's private 
doctor concluded that the veteran's medical records supported 
his contention that his symptoms originated during active 
duty service.  As there is no medical evidence to contradict 
this medical opinion, the Board finds that the medical 
evidence of record establishes that the veteran's nonspecific 
inflammation of the legs, shoulders, stomach, and eyes 
originated during active duty service.  Service connection is 
therefore granted for this condition.

Ratings

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In a January 1973 rating decision, the veteran was granted 
service connection and a noncompensable disability rating for 
his right shoulder disability, effective July 1, 1972.  The 
veteran's current claim for an increased rating for his right 
shoulder disability and his claim for entitlement to service 
connection for numbness of third, fourth, and fifth fingers 
of his right hand were received in July 2003.  Service 
connection and a 10 percent disability evaluation were 
granted for numbness of the third, fourth, and fifth fingers 
of the right hand in a July 2006 rating decision, effective 
July 8, 2003.

In response to his claim for an increased rating of his right 
shoulder, the veteran was provided a VA examination in 
February 2006.  He reported experiencing constant pain and 
aching that was moderate to severe in intensity.  The veteran 
denied swelling, heat, redness, instability, and locking.  He 
stated that he underwent traction therapy and physical 
therapy at the VAMC and experienced flare-ups with cold 
weather, various activities, and lifting.  Flare-ups caused 
severe pain and further decreased range of motion.  He stated 
that he did not work and that his right shoulder made him 
unable to lift or do chores at home.  

On physical examination of the right shoulder, there was no 
swelling, atrophy, weakness, redness, or heat.  Tenderness 
was present.  Range of motion testing showed flexion to 150 
degrees with pain, abduction to 163 degrees with pain, 
external rotation to 90 degrees with pain, and internal 
rotation to 45 degrees with pain.  After repetitive motion, 
forward flexion was to 153 degrees with pain, abduction was 
to 152 degrees with pain, external rotation was to 90 degrees 
with pain, and internal rotation was to 45 degrees with pain.  
The decrease in range of motion following repetitive use was 
mainly due to pain and fatigue.  X-rays showed a normal right 
shoulder.  The diagnosis was right shoulder sprain with a 
secondary complaint of numbness over the tips of the fingers 
on the right hand.  The veteran was noted to be right-handed.

With respect to the veteran's right hand, grip was 70 percent 
compared to the left and he was able to approximate the tip 
of the fingers of the right hand to the tip of the thumb and 
to the midtransverse fold.  There was no swelling or 
deformity of the hand joints.  Pushing, pulling, twisting, 
and probing were unlimited.  Writing did not present a 
problem and the veteran's grip was somewhat decreased.  X-
rays showed a minimal deformity of the fifth metacarpal bone 
suggestive of an old healed fracture.  The diagnosis was 
numbness over the right hand fingers of unknown etiology with 
X-ray evidence of an old healed fracture not related to the 
shoulder injury.

The veteran was also provided a VA neurological examination 
in February 2006.  He reported that following an in-service 
motor vehicle accident he noticed numbness in the third, 
fourth, and fifth fingers of his right hand involving the 
distal portion of the fingers from the proximal 
interphalangeal joints distally.  On neurological 
examination, the veteran was alert and oriented.  There was 
some mild pain on foraminal decompression at the neck on the 
right side.  Strength throughout the right arm was good 
although the veteran complained that his hand felt weak.  

On sensory examination, he had some numbness to touch and 
pinprick in the third, fourth, and fifth finger of his right 
hand from the proximal interphalangeal joints distally.  
There was no definite atrophy of the hands and Tinel's sign 
was negative.  The diagnosis was numbness of the third, 
fourth, and fifth fingers of the right hand with a note to 
rule out ulnar involvement and cervical root involvement.  In 
a March 2006 addendum, the examiner noted that EMG and nerve 
conduction studies showed very mild right ulnar nerve 
neuropathy and very mild right carpal tunnel syndrome.  The 
examiner concluded that the veteran had C6 cervical 
radiculopathy and ulnar neuropathy related to his previous 
trauma.  

Right Shoulder

The veteran's right shoulder disability is currently 
evaluated under Diagnostic Code 5203, for impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
evaluated as 10 percent disabling for either arm.  Nonunion 
without loose movement is also evaluated as 10 percent 
disabling for either arm.  Nonunion with loose movement is 
evaluated as 20 percent disabling.  Dislocation of the 
clavicle or scapula is also evaluated as 20 percent disabling 
for either arm.  This rating code also provides that the 
disability may be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Code 5203.

Limitation of motion of the arm to shoulder level merits a 20 
percent evaluation. Limitation of motion of the arm to midway 
between side and shoulder level is evaluated as 30 percent 
for the major arm and 20 percent for the minor arm. 
Limitation of motion to 25 degrees from the side is evaluated 
as 40 percent for the major arm and 30 percent for the minor 
arm.  38 C.F.R. § 4.71a, Code 5201.

Moderate deformity of the humerus is also evaluated as 20 
percent disabling. Marked deformity or dislocations with 
frequent episodes of guarding on the major side warrants a 30 
percent rating; and evaluations from 50 to 80 percent are 
provided for fibrous union, nonunion or loss of the head of 
the humerus, respectively.  38 C.F.R. § 4.71a, Code 5202.

The Board finds that a compensable rating is not warranted 
for the veteran's right shoulder disability.  In  this 
regard, the Board notes that while the veteran complained of 
constant pain in his right shoulder at his February 2006 VA 
examination, X-rays showed that his right shoulder was 
normal.  It is therefore clear that the veteran does not 
experience malunion of the clavicle or scapula or a deformity 
of the humerus as required for a compensable rating under 
Diagnostic Codes 5202 and 5203.  

With respect to limitation of motion, at the February 2006 VA 
examination, range of motion after repetitive testing was to 
153 degrees of forward flexion with pain, 152 degrees of 
abduction with pain, 90 degrees of external rotation with 
pain, 45 degrees of internal rotation with pain.  The 
examiner noted that the veteran had decreased range of motion 
following repetitive use due mainly to pain and fatigue.  
While the veteran does experience some limitation of motion 
of the arm, even when all pertinent disability factors are 
considered, it is clear that his right shoulder disability 
does not most nearly approximate limitation of motion only to 
the shoulder level.  A compensable rating is therefore not 
warranted under Diagnostic Code 5203.

A 10 percent rating is provided for noncompensable limitation 
of motion when there is X-ray evidence of arthritis or the 
presence of certain other joint diseases.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003-5025.  There is no X-ray 
evidence of arthritis and none of the conditions listed in 
Diagnostic Codes 5003 to 5025 have been identified.

As the evidence is against a finding consistent with a 
compensable disability evaluation for the veteran's right 
shoulder disability, the preponderance of the evidence is 
against the claim.  Reasonable doubt does not arise, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Numbness of the Third, Fourth, and Fifth Fingers

The veteran's numbness of the third, fourth, and fifth 
fingers of his right hand is currently rated as 10 percent 
disabling under Diagnostic Code 8516 for paralysis of the 
ulnar nerve.  Diagnostic Code 8516 provides evaluations of 
10, 30, and 40 percent for incomplete paralysis in the major 
extremity which is mild, moderate, and severe, respectively.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, note.

The Board finds that the veteran's numbness in his third, 
fourth, and fifth fingers of his right hand most nearly 
approximates the criteria associated with mild incomplete 
paralysis of the ulnar nerve.  At the veteran's February 2006 
VA examination, while his grip strength was somewhat 
decreased, X-rays showed only a minimal deformity of the 
fifth metacarpal bone, and pushing, pulling, twisting, and 
probing were unlimited.  In addition, at the veteran's 
February 2006 neurological examination, he had some numbness 
to touch and pinprick in the third, fourth, and fifth finger 
of his right hand from the proximal interphalangeal joints 
distally.  EMG and nerve conduction studies showed only very 
mild right ulnar nerve neuropathy and very mild right carpal 
tunnel syndrome.  

The Board therefore concludes that the veteran's right third, 
fourth, and fifth finger numbness most nearly approximates 
mild incomplete paralysis of the ulnar nerve and an initial 
rating in excess of 10 percent is not warranted.  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for chloracne, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for a nonspecific 
inflammation of the legs, shoulders, stomach, and eyes is 
granted.  

Entitlement to a compensable rating for right shoulder 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
numbness of the third, fourth, and fifth fingers of the right 
hand is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


